UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-5265


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

OLU CAMPBELL, a/k/a Oluseun Oshosanya,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Marvin J. Garbis, Senior District
Judge. (1:09-cr-00628-MJG-2)


Submitted:   May 22, 2012                     Decided:   June 6, 2012


Before WILKINSON, KING, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Howard Margulies, LAW OFFICE OF HOWARD MARGULIES, Columbia,
Maryland, for Appellant.     Rod J. Rosenstein, United States
Attorney, Jefferson M. Gray, Assistant United States Attorney,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Olu Campbell appeals his conviction by jury of six

counts of wire fraud for his participation in a scheme that

fraudulently      obtained       home    mortgage       loans    from       a     Maryland

mortgage      lending     company,      Landmark      Funding   LLC     (“Landmark”).

Campbell’s lone contention on appeal is that the district court

erred    in    refusing    to    give   the    jury    his   proposed       instruction

pertaining to Landmark’s willful blindness.

              The decision to give or refuse a jury instruction is

reviewed for abuse of discretion.                  United States v. Green, 599

F.3d 360, 377 (4th Cir. 2010).                 The failure to give a requested

theory of defense instruction is reversible error “only if the

instruction (1) was correct, (2) was not substantially covered

by the court’s charge to the jury, and (3) dealt with some point

in the trial so important that the failure to give the requested

instruction       seriously       impaired      the     defendant’s         ability    to

conduct his defense.”            Id. at 378 (quotation marks omitted).                 We

have    thoroughly      examined     the      record    in   light     of       Campbell’s

assertions      and   conclude     without      difficulty      that    the       district

court’s refusal to give the requested instruction was not an

abuse of its discretion.

              Accordingly, we affirm the judgment of the district

court.        We dispense with oral argument because the facts and

legal    contentions       are    adequately      presented     in     the      materials

                                           2
before   the   court   and   argument   will   not   aid   the   decisional

process.

                                                                   AFFIRMED




                                    3